Name: COMMISSION REGULATION (EC) No 696/97 of 18 April 1997 providing for the rejection of applications for export licences in relation to certain processed products and cereal-based compound feedingstuffs
 Type: Regulation
 Subject Matter: trade policy;  tariff policy;  foodstuff
 Date Published: nan

 19 . 4. 97 EN Official Journal of the European Communities No L 102/21 COMMISSION REGULATION (EC) No 696197 of 18 April 1997 providing for the rejection of applications for export licences in relation to certain processed products and cereal-based compound feedingstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION: Article 1 In accordance with Article 7 (3) of Regulation (EC) No 1162/95, applications for export licences with advance fixing of refunds for products falling within CN codes 1102 20 10, 1102 20 90 , 1103 13 10 , 1103 13 90, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), Having regard to Commission Regulation (EC) No 1162/95 of 23 May 1995 laying down special detailed rules for the application of the system of import and export licences for cereals and rice (3), as last amended by Regulation (EC) No 1527/96 (4), and in particular Article 7 (3) thereof, Whereas the quantity covered by applications for advance fixing of refunds on potato starch and wheat and maize products is of great importance and could give rise to speculation ; Whereas it has therefore been decided to reject all appli ­ cations for export licences of such products made on 16 and 17 April 1997, 1104 23 10, 1702 30 51 , 1702 90 50 , 2309 10 13, 2309 10 53 , 1108 11 00 , 1702 30 91 , 1702 90 79 , 2309 10 31 , 2309 90 31 , 1108 1200, 1702 30 99 , 2106 90 55, 2309 10 33 , 2309 90 33, 1108 13 00 , 1702 40 90 , 2309 10 11 , 2309 10 51 , 2309 90 41 , 2309 90 43 , 2309 90 51 , 2309 90 53 made on 16 and 17 April 1997 shall be rejected. Article 2 This Regulation shall enter into force on 19 April 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 April 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 126, 24. 5 . 1996, p. 37. 0 OJ No L 117, 24. 5 . 1995, p. 2 . b) OJ No L 190 , 31 . 7. 1996, p. 23 .